Citation Nr: 1031690	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  07-34 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder, other 
than PTSD.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1987 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision from the VA Regional 
Office (RO) in Huntington, West Virginia. 

After the certification of the appeal to the Board, the Veteran 
submitted new evidence, with a waiver of his right to have such 
evidence initially reviewed by the Agency of Original 
Jurisdiction (AOJ).  

As will be noted below, in a May 1988 rating decision, the VA 
denied the Veteran's claim for entitlement to service connection 
for an acquired psychiatric disorder.  In November 2005, the 
Veteran filed a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD) from which this appeal 
follows.  However, as the evidence indicates that he has other 
diagnosed mental disorders, and the Veteran claims to have 
experienced psychiatric symptomatology since service, the Board 
finds that the evidence also raises an application to reopen the 
Veteran's claim for service connection for a psychiatric 
disorder, other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).  

In July 2009, the Veteran testified at a hearing before the 
Board, seated at the RO (i.e. Travel Board hearing).  A 
transcript is of record.  

The respective claims of entitlement to service connection for 
PTSD and a psychiatric disorder, other than PTSD, are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied service connection for an acquired psychiatric 
disorder in a May 1988 rating decision and properly notified the 
Veteran, who did not initiate an appeal of that decision.

2.  The May 1988 rating decision is the last final decision 
regarding the Veteran's claim for a psychiatric disorder, other 
than PTSD.   

3.  Evidence received since the May 1988 rating decision 
regarding the Veteran's claim for a psychiatric disorder is not 
cumulative of evidence previously of record and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1988 rating decision is final.  38 U.S.C.A. § 7105(c) 
(West 1987); 38 C.F.R. § 3.104, 19.129, 19.192 (1987), currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2009).

2.  Evidence received since the May 1988 rating decision 
regarding the Veteran's claim for service connection for a 
psychiatric disorder, other than PTSD, is new and material, and 
the claim of service connection for a psychiatric disorder, other 
than PTSD, is reopened.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Because the determination below constitutes a full grant of the 
Veteran's application to reopen his claim for service connection 
for a psychiatric disorder, other than PTSD, there is no reason 
to discuss the impact of the VCAA as to the Veteran's submission 
of new and material evidence.  

II.  New and Material Evidence

Generally, an appealed RO or Board decision denying service 
connection will become final.  See 38 U.S.C.A. § 7104, 7105.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the VA must 
reopen the claim and review its former disposition.  38 U.S.C.A. 
§ 5108; see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

In a May 1988 rating decision, the VA denied the Veteran's claim 
for an acquired psychiatric disorder.  In making this 
determination, the RO noted that, in a May 1986 private treatment 
record, dated prior to the Veteran's enlistment, the examiner 
diagnosed excessive alcohol abuse and/or some paranoia.  At the 
time of his September 1986 service pre-entrance examination, the 
Veteran reported no history whatsoever of any prior treatment for 
or diagnosis of a psychiatric disorder.  However, in a subsequent 
November 1986 private treatment record, dated prior to entry into 
service, the examiner diagnosed the Veteran as having a mild type 
of schizophrenia and prescribed medication.  Shortly, after the 
Veteran's entry into service, in July 1988, he was hospitalized 
for psychiatric treatment and diagnosed as having paranoid 
schizophrenia.  After appearing before a Medical Evaluation 
Board, the Veteran subsequently was discharged from service due 
to paranoid schizophrenia, existing prior to enlistment.  Having 
reviewed this evidence, the VA denied the Veteran's claim for 
service connection, stating that the evidence obviously indicated 
that the Veteran had a schizophrenic disorder prior to entering 
service, and there was no evidence to establish aggravation 
beyond normal progression during his short period of service.  
Because the Veteran did not appeal this decision, it is now 
final.  38 U.S.C.A. § 7105(c) (West 1987); 38 C.F.R. § 3.104, 
19.129, 19.192 (1987), currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2009).

Briefly reviewing the evidence submitted since the May 1988 
rating decision, in a July 1998 private treatment record, the 
Veteran reported experiencing confusion, looseness of 
associations, blunted affect, difficulty concentrating, possible 
auditory hallucinations, and memory disturbance during service.  
He indicated that, prior to service, he was seen by an examiner 
who diagnosed him as "borderline" and put him on medication.  
He reported that he had stopped taking the prescribed medication 
about a year prior to entry into service.  He then developed 
difficulty with a thought disorder during service.  The Veteran 
reported experiencing paranoid type delusions and possible 
auditory hallucinations during the 1980s along with other 
symptomatology creating a marked degree of impairment with social 
and occupational functioning.  He reported that he was currently 
depressed and displaying manic type features.  He indicated that 
he had some anxiety symptoms related to trauma experienced at the 
age of 13 when he was raped three times by a priest.  He reported 
that this incident was not dealt with at that point in time by 
anyone.  The Veteran stated that, since placed on medication, he 
had not experienced any acute problems with psychotic thoughts or 
mood instability.  After an examination, the examiner diagnosed 
schizoaffective disorder, bipolar type.

Subsequent private treatment records indicate treatment for 
various mental disorders, including major depressive disorder and 
PTSD.  Of note, in a March 2003 private treatment record, the 
Veteran reported feeling some anxiety while watching news about 
the war situation in Iraq.  

In an April 2006 statement, the Veteran stated that he was 
aggravated by his sergeants during basic training.  He also 
stated that he was aggravated by breathing tear gas in a gas 
chamber, resulting in hospitalization for a sinus infection in 
June of 1987.  He reported that the stress of basic training 
caused him to develop PTSD.  

In a July 2006 statement, the Veteran reported that he was never 
hospitalized for a day in his life prior to service.  As such, he 
could not understand how his claim for service connection for 
PTSD was not service-connected.  

In an August 2007 statement, the Veteran reported that, while 
being examined in the hospital during service, he was given 
medication that rendered him lethargic and confused.  He stated 
that the VA told him that he signed a form, indicating that he 
wished to be discharged from service.  He reported that he did 
not remember signing such a form.  He felt that his lethargy and 
confusion in service was caused by the medications and that the 
service personnel took advantage of him.  He stated that he did 
believe that his in-service schizophrenia diagnosis was a 
misdiagnosis and that, in actuality, he had PTSD.  He stated that 
he never had a mental problem prior to entry into service and 
that there was no evidence to the contrary.  

In August 2007, the Veteran filed a document, reporting the side 
effects for the medication haloperidol, purportedly administered 
to him during service.  In this document, the following side 
effects are amongst those listed:  sedation, drowsiness, 
lethargy, headache, insomnia, confusion, and vertigo.  The 
Veteran also filed a copy of his service Medical Board 
Proceedings report, indicating that the Veteran's symptomatology 
included confusion, blunted affect, difficulty concentrating, 
impaired judgment and insight, and bizarre behavior.  This report 
included a copy of the Veteran's signature, indicating that he 
agreed with the Board's findings and their recommendation to 
discharge him from service.

In a November 2008 statement, the Veteran's representative 
indicated that the Veteran believed that his current PTSD 
symptoms were actually part of his originally diagnosed 
schizophrenia and that this disorder arose during service. 

At the July 2009 Board hearing, the Veteran stated that he was 
not diagnosed as having any mental disorder prior to entry into 
service.  (Hearing Transcript, pages 9-10).  He reiterated 
feeling stress after being put in a gas chamber with a 
malfunctioning gas mask during basic training.  He stated that he 
inhaled tear gas up his nose at the time, resulting in 
hospitalization.  He reported that he still experienced stress 
due to these experiences in basic training and had been treated 
with medication for mental disorders ever since.  (Hearing 
Transcript, pages 4-5).  

In determining the issue of whether newly received evidence is 
new and material, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  When 
taken at face value, as is required when determining solely 
whether to reopen a previously denied claim, the Veteran's 
statements included with the new evidence suggest that the 
Veteran developed a mental disorder, claimed as either 
schizophrenia or PTSD, due to the stress of basic training.  The 
evidence also indicates treatments dating back almost to the 
Veteran's year of discharge for various disorders, including 
schizophrenia and depression.  Therefore, the Board finds that 
the evidence submitted since the May 1988 rating decision 
regarding the Veteran's claim for service connection for an 
acquired psychiatric disorder is new and material, as it relates 
to unestablished facts necessary to substantiate the Veteran's 
claim seeking service connection for a psychiatric disorder, and 
raises a reasonable possibility of substantiating the claim.   
Accordingly, the evidence is new and material and the respective 
claims of entitlement to service connection for a psychiatric 
disorder, other than PTSD, must be reopened.



ORDER

The claim for service connection for an acquired psychiatric 
disorder, other than PTSD, is reopened.  To that extent, the 
appeal is granted.



REMAND

A review of the record discloses a need for further development 
prior to appellate review of the Veteran's claims.  

In reviewing the claims file, the Board notes that there are 
outstanding treatment records which have not been incorporated 
with the claims file.  Specifically, in a May 1986 private 
treatment record, an examiner noted that the Veteran reported 
having been slipped a drug in a drink in high school and having a 
nervous breakdown.  Also, the Veteran stated that, two years 
later, while attending college, he either overdosed or had a 
toxic reaction to medication which he "thought would help."  
The Veteran did not report the type of medication or the 
condition for which it was prescribed.  Finally, the examiner 
noted that the Veteran was referred to him by a Dr. Arnett who 
recently had written a prescription for stelazine, a drug 
sometimes used in the treatment of mental disorders.  The record 
does not contain any records involving treatment for a nervous 
breakdown during the Veteran's high school years or a reaction to 
medication, or any records from Dr. Arnett's office.  At the July 
2009 hearing, the Veteran also stated that he was being treated 
currently by Dr. Stewart Callis, M.D., practicing at Garret 
County Mental Health, 1025 Memorial Drive, Oakland, MD 21550.  
The Board notes that the most recent record from the office of 
Dr. Callis is dated October 2005.  As part of this remand, the 
Board finds that the AMC/RO must obtain and associate with the 
claims file all pertinent evidence relating to the evaluation or 
treatment for any mental disorder, to include all records of 
treatment since October 2005, the date of the last treatment 
record on file.  See 38 U.S.C.A. § 5103A(b)(c); 38 C.F.R. § 
3.159(c)(1)(2).

The Board also notes that, during the July 2009 Board hearing, 
the Veteran indicated that, about six years prior, the Social 
Security Administration (SSA) granted him disability benefits 
because of his PTSD disorder.  The Veteran's claims file, 
however, currently does not contain any SSA administrative 
decision(s) or the underlying medical records SSA used in making 
its decision(s).  Moreover, it does not appear that the RO 
contacted the SSA in order to incorporate its records into the 
claims file.  The Board notes that the VA has a duty to obtain 
SSA records when it has actual notice of such an application.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002); 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 
Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  Accordingly, the AMC/RO must contact the SSA 
and obtain and associate with the claims file copies of the 
Veteran's records regarding SSA benefits, including any medical 
records in its possession.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(2).

Regarding the Veteran's claim for PTSD, the Board notes that 
establishing service connection for PTSD requires: (1) medical 
evidence diagnosing PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).  In support of his claim, the 
Veteran has submitted many private treatment records indicating 
treatment for diagnosed PTSD.  However, the treatment records do 
not contain any medical evidence of a link between this disorder 
and any incident in service.  Also, the Board notes that the 
Veteran's service treatment records indicate that the Veteran was 
treated several times from May 1987 through July 1987 for sinus-
type disorders, to include colds, coughs, and sinusitis.  
However, the records contain no indication that the Veteran 
contracted any sinus condition due to a faulty gas mask.  As the 
Veteran was not a combat Veteran and was never placed in fear of 
enemy or terrorist activity, the Board notes that the Veteran has 
not submitted sufficient evidence to allow for corroboration of 
his claimed stressor.  At the July 2009 Board hearing, the Acting 
Veterans Law Judge took testimony from the Veteran, allowing him 
to present his testimony as he saw fit.  However, the acting 
judge did not fully explain the issue of PTSD to the Veteran and 
did not suggest the submission of evidence that may have been 
overlooked, such as material that would corroborate the Veteran's 
stressor or medical evidence indicating a link between the 
Veteran's disorder and service.  In Bryant v. Shinseki, --- Vet. 
App. ----, No. 08-4080 (Jul. 1, 2010), the United States Court of 
Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 
3.103(c)(2) (2009) requires that the Veterans Law Judge (VLJ) 
provide such information to the Veteran during a hearing.  

As such, in keeping with the duty to assist the Veteran with his 
claim, the Board requests that the RO again provide the Veteran 
with a letter complying with the Veterans Claims Assistance Act 
of 2000 (VCAA), detailing the information required to 
substantiate a claim for service connection for PTSD, to include 
the information that would allow for verification of his alleged 
in-service stressors. Specifically, the AMC/RO should send new 
notice to the Veteran, requesting specific details of the in- 
service stressful incident(s): date(s), place(s), unit of 
assignment at the time of the event(s), description of the 
event(s), medal(s) or citation(s) received as a result of the 
event(s), and, if appropriate, name(s) and other identifying 
information concerning any other individuals involved in the 
event(s). The notice must ask the Veteran to, at a minimum, 
indicate the location and approximate time (a two-month specific 
date range) of the stressful event(s) in question, and the unit 
of assignment at the time the stressful event occurred.  The 
notice should inform the Veteran that this information is 
necessary to obtain supportive evidence of the stressful event(s) 
and that failure to respond or an incomplete response may result 
in denial of the claim.  See M21-1MR, Part IV, Subpart ii, 
Chapter 1, Section D, Subsection 15 (Dec. 13, 2005).  The AMC/RO 
should also detail the need for the Veteran to submit medical 
evidence of a link between current symptoms and acclaimed in-
service stressor.

If the Veteran provides additional information about his claimed 
in-service stressors, this information, along with copies of 
pertinent service personnel records, should be forwarded to the 
Joint Services Records Research Center (JSRRC) for stressor 
verification. 

Finally, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA 
must provide a VA medical examination in service connection 
claims when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  The record indicates that the Veteran experienced 
symptoms of a psychiatric disorder during service and the Veteran 
now claims that he has psychiatric problems as a result of his 
experiences in service.  Therefore, on remand, regardless of 
whether the Veteran's stressors are confirmed by the JSRRC, the 
AMC/RO should be afforded a VA examination addressing the nature 
and etiology of any psychiatric disorder present. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure compliance with 
all VCAA notice and assistance requirements.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009).   At a minimum, the AMC/RO must 
provide information regarding substantiating 
a claim for service connection for PTSD, to 
include the information that would allow for 
verification of his alleged in-service 
stressors.  Specifically, the AMC/RO should 
send new notice to the Veteran, requesting 
specific details of the in- service stressful 
incident(s): date(s), place(s), unit of 
assignment at the time of the event(s), 
description of the event(s), medal(s) or 
citation(s) received as a result of the 
event(s), and, if appropriate, name(s) and 
other identifying information concerning any 
other individuals involved in the event(s).  
The notice must ask the Veteran to, at a 
minimum, indicate the location and 
approximate time (a two- month specific date 
range) of the stressful event(s) in question, 
and the unit of assignment at the time the 
stressful event occurred.  The notice should 
inform the Veteran that this information is 
necessary to obtain supportive evidence of 
the stressful event(s) and that failure to 
respond or an incomplete response may result 
in denial of the claim.  The AMC/RO should 
also detail the need for the Veteran to 
submit medical evidence of a link between 
current symptoms and acclaimed in-service 
stressor.

2.  Request that the Veteran identify the 
names, addresses, and approximate dates of 
treatment for all VA and non-VA health care 
providers who provided treatment for his 
claimed psychiatric disorders.  After 
securing the necessary releases, the RO 
should attempt to obtain copies of pertinent 
treatment records identified by the 
appellant.  At a minimum, the AMC/RO should 
request that the Veteran allow for the 
release of records from the office of Dr. 
Arnett; any treatment records related to his 
nervous breakdown during high school or 
accidental overdose during college; any 
treatment records from the office of Dr. 
Stewart Callis, M.D., practicing at Garret 
County Mental Health, 1025 Memorial Drive, 
Oakland, MD 21550, dated from October 2005; 
and any other treatment records dated from 
October 2005.   

3.  The AMC/RO must contact SSA and obtain 
and associate with the claims file copies of 
the Veteran's records regarding SSA benefits, 
including any SSA administrative decision(s) 
(favorable or unfavorable) and the underlying 
medical records SSA relied upon in making its 
decision(s).

4.  If the Veteran responds to the stressor 
information request set forth in the 
preceding paragraph Number 1, the AMC/RO must 
prepare a written summary of any claimed 
stressors capable of verification using any 
information regarding the Veteran's claimed 
stressor(s) previously provided by him or 
others.  This summary, along with a copy of 
the Veteran's Department of Defense Form 214, 
his service personnel records, and all 
associated documents must then be sent to the 
United States Army & Joint Service Records 
Research Center (JSRRC) with a request that 
an attempt be made to corroborate the alleged 
stressor(s).

5.  Following receipt of the JSRRC report, as 
well as the completion of any additional 
development requested above or suggested by 
such organization, the AMC/RO must prepare a 
written report detailing the nature of any 
in-service stressful event(s), verified by 
the JSRRC or through other documents.

6.  Regardless of whether an alleged in-
service stressor or stressors is verified, 
the AMC/RO must arrange for the Veteran to be 
afforded a VA psychiatric examination to 
determine if he meets the diagnostic criteria 
for any psychiatric disorder, to include 
PTSD.  If the examiner diagnoses the Veteran 
as having PTSD, the examiner should indicate 
whether such is linked to a verified in-
service stressor.  If the examiner finds that 
the Veteran has a current psychiatric 
disorder other than PTSD, the examiner should 
also opine on whether the disorder clearly 
and unmistakably preexisted active service, 
and, if so, the examiner should state whether 
the psychiatric disorder was clearly and 
unmistakably not aggravated (permanently 
worsened in severity) during active service.  
All testing deemed necessary by the examiner 
should be performed and the results reported 
in detail.  The AMC/RO must inform the 
psychiatrist of the verified in-service 
stressor(s) and forward the claims folder in 
its entirety to that psychiatrist for review.  
The psychiatric evaluation must include a 
review of the Veteran's history and current 
complaints, as well as a comprehensive mental 
status evaluation and any tests deemed as 
necessary.  In writing his/her report, the 
examiner should note reviewing the pre-
service psychiatric treatment records, the 
findings of the service Medical Board Report 
and the records indicating PTSD caused by 
pre-service sexual trauma, and his comments 
upon the findings included therein.  

In the report, the examiner must then offer 
an opinion addressing the following 
questions:

(a)  Does the Veteran meet the diagnostic 
criteria for PTSD as defined by the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)?

(b)  If so, is it at least as likely as 
not (50 percent or greater probability) 
that the Veteran's PTSD is causally linked 
to a verified in-service stressor?

(c)  Does the Veteran have any psychiatric 
disorder other than PTSD?

(d)  On the basis of the clinical record 
and the known development characteristics 
of psychiatric disorders, can it be 
concluded with clear and unmistakable 
certainty that any currently diagnosed 
psychiatric disorder, other than PTSD, 
preexisted the appellant's entry into 
active military service in May 1987?

(e)  If any current psychiatric disorder, 
other than PTSD, did clearly pre-exist 
service, can it be concluded with clear 
and unmistakable certainty that any such 
pre-existing psychiatric disorder was not 
aggravated to a permanent degree in 
service beyond that which would be due to 
the natural progression of the disease?

(f)  If any current psychiatric disorder, 
other than PTSD, did not pre-exist 
service, the examiner should opine as to 
whether it is at least as likely as not 
that (50 percent or greater probability) 
this disorder began during service or is 
causally linked to any incident of 
service.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely support 
the contended causal relationship; less 
likely weighs against the claim.

The examiner is also requested to provide a 
rationale for any opinion expressed and is 
advised that if a conclusion cannot be 
reached without resort to speculation, he or 
she should so indicate in the examination 
report.

7.  After completion of the foregoing and all 
other necessary development, the AMC/RO 
should re-adjudicate the claims.  If the 
benefits sought remain denied, the Veteran 
and his representative must be furnished an 
SSOC and be given an opportunity to submit 
written or other argument in response before 
the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


